DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 21 and Claim 28, while the prior art of record discloses, teaches, or suggests certain limitations of said claim(s), none of the prior art of record, either individually or in combination with another prior art reference, discloses or teaches flushing a buffer when the dynamic grant is deprioritized and a media access control (MAC) protocol data unit (PDU) is not generated. The most similar prior art of record, namely Zhou et al. (US 20200259601 A1; hereinafter referred to as “Zhou”) and Sony et al. (Handling a Deprioritized PDU for Uplink Intra-UE Prioritization, 14th October 2019, 3GPP TSG RAN WG2 Meeting #107-Bis, Tdoc: R2-1913352; hereinafter referred to as “Sony”), do not, individually or in combination, disclose flushing a buffer when the dynamic grant is deprioritized and a media access control (MAC) protocol data unit (PDU) is not generated. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC NOWLIN/Examiner, Art Unit 2474